On February 9,1998, the Defendant was committed to the Department of Corrections as follows: Count I: Six (6) months without eligibility for parole, which may be served in the Missoula County Jail. After the Defendant completes the six (6) month sentence, the Defendant shall be placed on supervised release for a period of four (4) years and shall abide by all of the terms and conditions. Since the Defendant has already served two hundred forty-eight (248) days in the Missoula County Jail, he has completed the custodial portion of this sentence. Count II: Ten (10) years in the Montana State Prison, with five (5) years suspended. The sentences shall run concurrently with each other and concurrently with the sentence imposed in Cause No. 10789. It is the recommendation of the Court that the Defendant be considered for placement in the intensive supervision program.
On August 13,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Larry Mansch. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: *82“The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 13th day of August, 1998.
DATED this 1st day of September, 1998.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeff Langton and Alt. Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank attorney Larry Mansch for representing Larry Pettijohn in this matter.